Jenkins, P. J.
Under the answer returned by the Supreme Court to the question certified to it in this ease (Atlantic Coast Line R. Co. v. Georgia Sweet Potato Growers Association, 171 Ga. 30, 154 S. E. 698), this court is without jurisdiction to entertain the same, and the motion to dismiss the writ of error must he sustained.

Writ of error dismissed.


Stephens and Bell, JJ., concur.

Wilson, Bennett & Pedmclc, Bennett & Bennett, for plaintiff in error.
Parker & Parker, Bilis, Mitchell & Bilis, contra.